Citation Nr: 0909953	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  02-17 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for scar, neuroma excision, right foot.

2.  Entitlement to an increased rating in excess of 10 
percent for scar, neuroma, left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her fiancé J.C


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to 
September 1990.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating action of the RO 
which, inter alia, denied the Veteran's claim for increased 
(compensable) ratings for the residual neuroma excision scars 
of both feet, as well as denied a claim for service 
connection for residuals of surgical repairs of the bilateral 
fifth toes.  A notice of disagreement (NOD) limited to those 
issues was received in September 2001 and the RO issued a 
statement of the case (SOC) in September 2002.  A substantive 
appeal was received from the Veteran in November 2002.  In 
January 2003, the Veteran and her fiancé offered testimony 
before RO personnel; a transcript of that hearing is of 
record.  In June 2003, the RO issued a supplemental SOC 
(SSOC) reflecting the continued denial of the claims for 
higher ratings. 

In December 2003, the Board remanded these matters to the RO 
for further action.

In a December 2004 decision, the Appeals Management Center 
(AMC) in Washington, D.C. granted service connection for 
surgical scars, right fifth toe and for surgical scars, left 
fifth toe, and assigned a noncompensable rating for each, 
effective November 27, 2000.  (This action is considered a 
full grant of the benefits sought on appeal with respect to 
the claims for service connection..)  Then, after completing 
some of the requested actions, the AMC continued the denial 
of the claims for an increased (compensable) ratings for the 
residual neuroma excision scars of both feet (as reflected in 
the December 2004 SSOC), and returned these matters to the 
Board for further appellate consideration. 
In May 2006, the Board granted a 10 percent rating, each, for 
the residual neuroma scar of each foot, pursuant to former 
rating criteria (as discussed in more detail below)   
However, as higher ratings are potentially assignable for 
scars (under former and revised criteria), and the Veteran is 
presumed to seek the highest possible rating (see AB v. 
Brown, 6 Vet. App. 35 (1993)), the Board remanded the matters 
of ratings in excess of 10 percent to the RO, via the AMC, 
for further action (to include examination, and notification 
and consideration of the revised applicable criteria for 
rating scars).

In an August 2006 rating decision, the AMC implemented  the 
Board's May 2006 decision, granting a 10 percent rating  for 
the residual neuroma excision scar of each foot,  effective 
November 27, 2000.  Then, after accomplishing further action, 
the RO denial a rating in excess of 10 percent for the 
neuroma excision scar of each  foot (as reflected in the 
December 2008 SSOC), and returned these matters to the Board. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to August 30, 2002, neither residual neuoroma 
excision scar was shown to result in limitation of function 
of the foot.

3.  Since August 30, 2002, neither residual neuoroma excision 
scar has been shown to exceed 12 square inches (77 sq. cm.), 
or to result in limitation of function of the foot.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
scar, neuroma excision, right foot  have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.118, 
Diagnostic Code  7805 (as in effect prior to August 30, 
2002), and  Diagnostic Code  7801, 7805 (as in effect since 
August 30, 2002). 

2.  The criteria for a rating in excess of 10 percent for 
scar, neuroma excision, left foot have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.118, 
Diagnostic Code 7805 (as in effect prior to August 30, 2002); 
and Diagnostic Codes 7801 and 7805 (as in effect since August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

More recently, the United States Court of Appeals for 
Veterans Claims (Court) held that, in rating cases, VA must 
notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC) Id.; Pelegrini, 18 Vet. App. at 112.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in June 2006 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for higher 
ratings for the residual neuroma excision scars of the feet, 
as well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  The June 2006 letter also notified the 
Veteran that she could send VA information that pertained to 
her claim and provided the Veteran with information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the June 2006 letter, and opportunity for the 
Veteran to respond, the December 2008 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the aforementioned 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The Board also points out that the June 2006 notice letter 
also appears to meet the Vasquez-Flores requirements.  
However, to whatever extent this letter does not fully comply 
with the VCAA's notification requirements as explained in 
that decision, the Veteran is not shown to be prejudiced by 
any such error or omission.  Indeed, at her January 2003 RO 
hearing, the Veteran testified that she experienced chronic 
pain associated with scars, which resulted in her being 
functionally limited as she had to stay off of her feet.  
This testimony reflects an awareness of the criteria for 
higher ratings for scars based on limitation of function.  
Consequently, any error or omission in this regard was "cured 
by actual knowledge on the part of the claimant."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to these claims for increase.  Pertinent objective 
evidence associated with the claims file includes post-
service VA outpatient treatment (VAOPT) records, and reports 
of March 2001 and September 2004 VA examinations.  The record 
indicates that the Veteran failed to report for a later  VA 
examination scheduled in October 2008.  Also of record and 
considered in connection with the appeal is the transcript of 
the January 2003 RO hearing, as well as  various written 
statements provided by the Veteran and by her representative, 
on her behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claims on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

As noted in the Board's prior decision and remand, effective 
August 30, 2002, the portion of the rating schedule for 
evaluating skin disabilities, to included scars, was revised.  
See 67 Fed. Reg. 49,590 - 49,599 (2002), codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800- 05 (2008).  As there 
is no indication that the revised criteria are intended to 
have retroactive effect, the Board has the duty to adjudicate 
the claim only under the former criteria for any period prior 
to the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions. See Wanner v. Principi, 
17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 
(2003). The retroactive reach of the revised regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change. 

As the RO (to include the AMC) has considered both the former 
and revised criteria for rating the Veteran's service-
connected scars, and has furnished her notice of the revised 
criteria (as reflected in the December 2008 SSOC), there is 
no due process bar to the Board also considering the former 
and revised criteria, as appropriate.

Initially, the Board notes that, while the RO initially 
evaluated the scars in question under former Diagnostic Code 
7805 (for evaluating scars on the basis of limitation of 
function), the Board determined that a 10 percent rating for 
the residual neuroma excision scar of each was warranted 
under former Diagnostic Code 7804 (for tender, painful 
scars).  The Board notes, however, that as the former and 
revised Diagnostic Code 7804 provide only for assignment of a 
10 rating, the Board will (as the RO has done), consider all 
potentially applicable diagnostic codes providing for 
assignment of a rating for scars greater than a 10 percent in 
determining whether there is a basis for increase under the 
former or revised applicable criteria.  

Prior to August 30, 2002, only Diagnostic Code 7805 
potentially authorized the assignment of a rating greater 
than 10 percent, because the rating was to be based on how 
much the scar limited the function of a particular body part 
(here, the foot).  However, the evidence pertinent to the 
claim for increase during the time frame in question does not 
support assignment of a higher for either scar under this 
diagnostic code.  The report of  a e March 2001 VA 
examination revealed only vertical scars noted on the right 
and left foot.  All of the scars noted were not keloid and 
were non-hyperpigmented.  The examiner did not include any 
comment that any scar resulted in any limitation of function 
of either foot.  The Board notes that this examination report 
is the only pertinent medical evidence for rating the 
Veteran's residual neuoroma excision scars prior to the 
change in rating criteria.  

Since August 20, 2002, revised Diagnostic 7801 also 
authorizes ratings higher than 10 percent for scars other 
than head, face, or neck, that are deep or that cause limited 
motion, based on the size of the scars involved.  Under this 
diagnostic code, a 10 percent rating is assignable where the 
area or areas exceeds 6 square inches (39 sq. cm.), a 20 
percent rating is assignable when the area of the scar 
exceeds 12 square inches (77 sq. cm.), and even higher 
ratings are assignable for scars shown to affect a greater 
area.  Further, like the former version, revised Diagnostic 
Code 7805 continues to provide that other scars may be rated 
on limitation of function of the affected part.  See 38 
C.F.R. § 4.118 (as in effect since August 30, 2002).  

The report of a September 2004 VA scars examination includes 
notation that Veteran reported that she had surgery on 
neuromas of her right foot and left foot.  Her primary 
complaint was pain on the bottoms of her feet.  On 
examination of the left foot, there was a 1 3/8 by a 1/8 of 
an inch scar which was slightly hypertrophic at the neuroma.  
There was pain on palpitation to the third and fourth inner 
space. 

On examination of the right foot, there was a scar at the 
third and fourth inner space that measured 1 1/8 by 1/8 
inches.  The Veteran's scars were numb at the neuroma sites.  
She had pain in the plantar flexion of the fourth toes.  
There was no change in the motion of the joint.  There was no 
stiffness nor crepitus at the joint.  The diagnosis was 
status post residual of neuroma surgery with numbness of the 
scars.

Again, the Board notes that the September 2004 examination 
report is the only pertinent evidence upon which to evaluate 
the veteran's scars since the August 30, 2002 revision of the 
rating schedule.  However, this evidence provides not basis 
for assigning a rating for either scar under revised 
Diagnostic Code 7801 or 7805.  Neither scar has been shown to 
have an area exceeding 12 square inches (77 sq. cm.).  
Moreover, no is no showing that either scar has resulted in 
limited function.  Indeed, the September 2004 VA examiner 
specifically noted that there was  no stiffness or 
inflexibility or limited motion caused by the scars.  While 
the VA examiner reported numbness at the neuroma sites, this 
did not result in any limitation of motion.  

The Board further notes that no other diagnostic code (under 
either the former or revised criteria) authorizes assignment 
of any higher rating for the type of scars under 
consideration.  As these scars are not the result of burns 
and do not involve disfigurement of the head, face, or neck, 
evaluation of the scars under former Diagnostic Code 7801, or 
revised Diagnostic Cod 7805, is not warranted.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
for either scar under the former or revised applicable rating 
criteria. 

Additionally, the Board finds that there is no showing that, 
at any point pertinent to the claims for increase, either 
scar under consideration has been shown to be so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (cited and discussed in the 
December 2008 SSOC).  In this regard, the Board notes that 
neither scar has been shown to markedly interfere with 
employment (i.e., beyond that contemplated in each  assigned 
rating).  There also is no objective evidence that either 
scar has warranted any treatment-much less frequent periods 
of hospitalization-or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board again notes that these matters 
were remanded in May 2006 primarily to obtain current, 
specific clinical findings to enable the RO to fully evaluate 
each residual neuroma excision scar.  However, the veteran 
did not report to the examination scheduled in October 2008.  
Thereafter, as instructed, the RO obtained from the pertinent 
medical facility a copy of the letter sent to the Veteran 
notifying her of the date and time of the examination; that 
notice was not returned from the U.S. Postal service as 
undeliverable.  Under these circumstances, (and, as indicated 
in the prior remand) VA is authorized to deny the claims for 
increase as a matter of law.  See 38 C.F.R. § 3.655(b).  
Here, however, the RO (AMC) adjudicated the claims on the 
basis of the evidence of record.  To give the Veteran every 
consideration, the Board has done likewise.  However, as 
indicated above, this evidence provides no basis whatsoever 
for assignment of a higher rating for either scar.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating for either residual neuroma 
excision scar, pursuant to Hart, and that each claim for 
increase must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of any higher rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (2008).


ORDER

A rating in excess of 10 percent for scar, neuroma excision, 
right foot, is denied.

A rating in excess of 10 percent for scar, neuroma excision, 
left foot, is denied.


____________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


